



    


RESTRICTED STOCK UNIT AWARD AGREEMENT
This Agreement is entered into as of February 26, 2017, between Northwest
Natural Gas Company, an Oregon corporation (the “Company”), and ____________
(“Recipient”).
On February 22, 2017, the Organization and Executive Compensation Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) awarded
restricted stock units to Recipient with a performance threshold intended to
qualify the award as a performance-based award pursuant to Section 8 of the
Company’s Long Term Incentive Plan (the “Plan”). Compensation paid pursuant to
the restricted stock units is intended to qualify as performance-based
compensation under Section 162(m) of the Internal Revenue Code of 1986 (the
“Code”). Recipient desires to accept the award subject to the terms and
conditions of this Agreement.
NOW, THEREFORE, the parties agree as follows:
1.Grant of Restricted Stock Units; Dividend Equivalents. Subject to the terms
and conditions of this Agreement, the Company hereby grants to the Recipient
_________ restricted stock units (the “RSUs”). The grant of RSUs obligates the
Company, upon vesting in accordance with this Agreement, to deliver to the
Recipient one share of Common Stock of the Company (a “Share”) for each RSU.
Upon vesting of each RSU, the Company also agrees to make a dividend equivalent
cash payment with respect to each vested RSU in an amount equal to the total
amount of dividends paid per share of Company Common Stock for which the
dividend record dates occurred after the date of this Agreement and before the
date of delivery of the underlying Shares. The RSUs are subject to forfeiture as
set forth in Sections 2.1 and 2.10 below.


2.Vesting; Forfeiture Restriction.


2.1 Vesting Schedule.


(a)All of the RSUs shall initially be unvested. Subject to Sections 2.3, 2.4,
2.5, 2.10 and 5.2, the RSUs shall vest as follows:


(1)one-fourth of the RSUs shall vest on March 1, 2018 if the Performance
Threshold (as defined in Section 2.2 below) is satisfied for 2017;


(2)an additional one-fourth of the RSUs shall vest on March 1, 2019 if the
Performance Threshold is satisfied for 2018;


(3)an additional one-fourth of the RSUs shall vest on March 1, 2020 if the
Performance Threshold is satisfied for 2019; and


(4)the final one-fourth of the RSUs shall vest on March 1, 2021 if the
Performance Threshold is satisfied for 2020.


(b)If the Performance Threshold is not satisfied for any year set forth in (1),
(2), (3) or (4) above, the RSUs that would have vested if the Performance
Threshold had been satisfied for that year (the “Performance Year”) shall be
forfeited to the Company effective as of the last day of the





--------------------------------------------------------------------------------





Performance Year. For example, if the Performance Threshold is not satisfied for
2017, all RSUs that were scheduled to vest on March 1, 2018 shall be forfeited
effective as of December 31, 2017.
(c)If a Change in Control (as defined in Section 2.6 below) occurs, the
Performance Threshold shall be deemed to be satisfied for all Performance Years
that were not completed prior to the Change in Control, with the effect that the
RSUs outstanding at the time of the Change of Control shall vest upon completion
of the applicable time periods in Section 2.1(a).


2.2 Performance Threshold.


(a) For purposes of this Agreement, the “Performance Threshold” for any year
shall be satisfied if the ROE (as defined below) for that year is greater than
the 5 Yr Avg Cost of LT Debt (as defined below) for that year.


(b) The “ROE” for any year shall be calculated by dividing the Company’s
Adjusted Net Income (as defined below) for the year by the Average Equity (as
defined below) for the year. Subject to adjustment in accordance with Section
2.2(c) below, the Company’s “Adjusted Net Income” for any year shall be equal to
the Company’s net income attributable to common shareholders for the year, as
set forth in the audited consolidated statement of income of the Company and its
subsidiaries for the year. Subject to adjustment in accordance with Section
2.2(c) below, “Average Equity” for any year shall mean the average of the
Company’s total common stock equity as of the last day of the year and the
Company’s total common stock equity as of the last day of the prior year, in
each case as set forth on the audited consolidated balance sheet of the Company
and its subsidiaries as of the applicable date.


(c) The following adjustments shall be made in the calculation of ROE, if
applicable:


(1)Change in Accounting Principle. If the Company implements a change in
accounting principle before the completion of all Performance Years either as a
result of the issuance of new accounting standards or otherwise, and the effect
of the accounting change was not reflected in the Company’s business plan at the
time of award of the RSUs, then ROE for each affected year shall be adjusted to
eliminate the impact of the change in accounting principle.


(2)Gain or Loss on Sale of Business. Adjusted Net Income for each Performance
Year shall be adjusted to eliminate any gain or loss on the disposition of any
subsidiary, division or business during the year, as set forth in the audited
consolidated financial statements of the Company and its subsidiaries for that
year.


(3)Impairments. Adjusted Net Income for each Performance Year shall be adjusted
to eliminate any charges taken by the Company during the year for impairment of
assets (excluding utility plant assets), that exceed $500,000 for any single
impaired asset.


(4)Tax Impacts. All adjustments for the items listed in Sections 2.2(c)(1) to
2.2(c)(3) in any year shall be net of income taxes based on the Company’s
consolidated effective tax rate for the year.
(5)Tax Changes. Adjusted Net Income for each Performance Year shall be adjusted
to eliminate any positive or negative impacts on earnings resulting from changes
to federal, state or local income tax rates or the imposition of a new tax
during the period between the award of the RSUs and the completion of all
Performance Years, and any resulting impact on deferred tax account balances.





--------------------------------------------------------------------------------





(d)The “5 Yr Avg Cost of LT Debt” for any year shall mean the average of five
numbers consisting of the Avg Cost of LT Debt (as defined below) for that year
and for each of the four preceding years. The “Avg Cost of LT Debt” for any year
shall be equal to the sum of the Weighted Costs (as defined below) calculated
for each series or tranche of long-term debt of the Company outstanding on the
last day of the year. The “Weighted Cost” for a series or tranche of long-term
debt as of any date shall be calculated by multiplying the Effective Interest
Rate (as defined below) on the debt as of that date by the outstanding principal
balance of the debt on that date, and then dividing the resulting amount by the
Company’s total outstanding principal balance of long-term debt as of that date.
The “Effective Interest Rate” for a series or tranche of long-term debt as of
any date shall be the yield calculated based on the settlement date for the
original issuance of the series or tranche, the maturity date of the series or
tranche, the stated annual interest rate of the series or tranche in effect on
that date, the number of interest payments per year under the terms of the
series or tranche, the initial borrowing of an amount equal to the principal
balance net of Debt Issuance Costs (as defined below) for the series or tranche,
and the repayment of principal at maturity or otherwise according to the terms
of the series or tranche. The “Debt Issuance Costs” for a series or tranche of
long-term debt shall include the fees, commissions and expenses of issuance of
such debt, any other purchase discount from the face amount of such debt, and
any premiums, write-offs of unamortized debt issuance costs and other costs
incurred in connection with retiring debt refinanced with the proceeds of such
debt, all as reflected in the Company’s accounting records. For purposes of this
Section 2.2(d), the Company’s long term debt and the interest rates and
outstanding principal balances of the outstanding series or tranches of
long-term debt as of any date shall be those amounts as set forth in the audited
consolidated financial statements of the Company and its subsidiaries for the
year ending on that date, and shall in all cases include the current portion of
any long-term debt and exclude borrowings under a revolving credit facility. For
the avoidance of doubt, the Effective Interest Rate for purposes of this
Agreement of each series of fixed-rate long-term debt outstanding as of the date
of this Agreement is set forth on Exhibit A hereto.


2.3 Effect of Retirement, Death, or Disability.
(a) If Recipient’s employment by the Company terminates because of Retirement
(as defined below), death or physical disability (within the meaning of Section
22(e)(3) of the Code and a Change in Control has not previously occurred, all
outstanding RSUs shall remain outstanding and subject to potential future
vesting upon satisfaction of the Performance Threshold for the applicable years.


(b) If Recipient’s employment by the Company terminates because of Retirement,
death or physical disability and a Change in Control subsequently occurs, all
outstanding RSUs shall immediately vest. If a Change in Control occurs and
Recipient’s employment by the Company subsequently terminates because of
Retirement, death or physical disability, all outstanding RSUs shall immediately
vest.


(c) The term “Retirement” means termination of employment after the Recipient is
(1) age 62 with at least five years of service as an employee of the Company, or
(2) age 55 with age plus years of service (including fractions) as an employee
of the Company totaling at least 70; provided, however, that a termination of
Recipient’s employment by the Company for Cause (as defined in Section 2.8
below) shall not constitute a Retirement.


2.4 CIC Acceleration if Party to a Severance Agreement. If Recipient is a party
to a Change in Control Severance Agreement with the Company, all outstanding
RSUs shall immediately vest if Recipient becomes entitled to a Change in Control
Severance Benefit (as defined below). A “Change in Control Severance Benefit”
means the severance benefit provided for in Recipient’s Change in Control
Severance Agreement with the Company; provided, however, that such severance
benefit is a “Change in





--------------------------------------------------------------------------------





Control Severance Benefit” for purposes of this Agreement only if, under the
terms of Recipient’s Change in Control Severance Agreement, Recipient becomes
entitled to the severance benefit (a) after a change in control of the Company
has occurred, (b) because Recipient’s employment with the Company has been
terminated by Recipient for good reason in accordance with the terms and
conditions of the Change in Control Severance Agreement or by the Company other
than for cause, and (c) because Recipient has satisfied any other conditions or
requirements specified in the Change in Control Severance Agreement and
necessary for Recipient to become entitled to receive the severance benefit. For
purposes of this Section 2.4, the terms “change in control,” “good reason,”
“cause” and “disability” shall have the meanings set forth in Recipient’s Change
in Control Severance Agreement.


2.5 CIC Acceleration if Not a Party to a Severance Agreement. If Recipient is
not a party to a Change in Control Severance Agreement with the Company, all
outstanding RSUs shall immediately vest if a Change in Control (as defined in
Section 2.6 below) occurs and at any time after the earlier of Shareholder
Approval (as defined in Section 2.7 below), if any, or the Change in Control and
on or before the second anniversary of the Change in Control, (a) Recipient’s
employment is terminated by the Company (or its successor) without Cause (as
defined in Section 2.8 below), or (b) Recipient’s employment is terminated by
Recipient for Good Reason (as defined in Section 2.9 below).


2.6 Change in Control. For purposes of this Agreement, a “Change in Control” of
the Company shall mean the occurrence of any of the following events:


(a)    The consummation of:
(1)    any consolidation, merger or plan of share exchange involving the Company
(a “Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or
(2)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Company;
(b)    At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board (“Incumbent Directors”) shall
cease for any reason to constitute at least a majority thereof; provided,
however, that the term “Incumbent Director” shall also include each new director
elected during such two-year period whose nomination or election was approved by
two-thirds of the Incumbent Directors then in office; or
(c)    Any person (as such term is used in Section 14(d) of the Securities
Exchange Act of 1934, other than the Company or any employee benefit plan
sponsored by the Company) shall, as a result of a tender or exchange offer, open
market purchases or privately negotiated purchases from anyone other than the
Company, have become the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Securities representing twenty percent (20%) or more of the combined voting
power of the then outstanding Voting Securities.
2.7 Shareholder Approval. For purposes of this Agreement, “Shareholder Approval”
shall be deemed to have occurred if the shareholders of the Company approve an





--------------------------------------------------------------------------------





agreement entered into by the Company, the consummation of which would result in
the occurrence of a Change in Control.


2.8 Cause. For purposes of this Agreement, “Cause” shall mean (a) the willful
and continued failure by Recipient to perform substantially Recipient’s assigned
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness) after a demand for substantial performance is
delivered to Recipient by the Company which specifically identifies the manner
in which Recipient has not substantially performed such duties, (b) willful
commission by Recipient of an act of fraud or dishonesty resulting in economic
or financial injury to the Company, (c) willful misconduct by Recipient that
substantially impairs the Company’s business or reputation, or (d) willful gross
negligence by Recipient in the performance of his or her duties.


2.9 Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence after Shareholder Approval, if applicable, or the Change in Control,
of any of the following circumstances, but only if (x) Recipient gives notice to
the Company of Recipient’s intent to terminate employment for Good Reason within
30 days after the later of (1) notice to Recipient of such circumstances, or (2)
the Change in Control, and (y) such circumstances are not fully corrected by the
Company within 90 days after Recipient’s notice:


(a) the assignment to Recipient of a different title, job or responsibilities
that results in a decrease in the level of Recipient’s responsibility; provided
that Good Reason shall not exist if Recipient continues to have the same or a
greater general level of responsibility for the former Company operations after
the Change in Control as Recipient had prior to the Change in Control even
though such responsibilities have necessarily changed due to the former Company
operations becoming a subsidiary or division of the surviving company;


(b) a reduction by the Company in Recipient’s base salary as in effect
immediately prior to the earlier of Shareholder Approval, if applicable, or the
Change in Control;


(c) the failure by the Company to continue in effect any employee benefit or
incentive plan in which Recipient is participating immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control (or
plans providing Recipient with at least substantially similar benefits) other
than as a result of the normal expiration of any such plan in accordance with
its terms as in effect immediately prior to the earlier of Shareholder Approval,
if applicable, or the Change in Control, or the taking of any action, or the
failure to act, by the Company which would adversely affect Recipient’s
continued participation in any of such plans on at least as favorable a basis to
Recipient as is the case immediately prior to the earlier of Shareholder
Approval, if applicable, or the Change in Control or which would materially
reduce Recipient’s benefits in the future under any of such plans or deprive
Recipient of any material benefit enjoyed by Recipient immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control;


(d) the failure by the Company to provide and credit Recipient with the number
of paid vacation days to which Recipient is then entitled in accordance with the
Company’s normal vacation policy as in effect immediately prior to the earlier
of Shareholder Approval, if applicable, or the Change in Control; or


(e) the Company’s requiring Recipient to be based more than 30 miles from where
Recipient’s office is located immediately prior to the earlier of Shareholder
Approval, if applicable, or the Change in Control except for required travel on
the Company’s business to an extent substantially





--------------------------------------------------------------------------------





consistent with the business travel obligations which Recipient undertook on
behalf of the Company prior to the earlier of Shareholder Approval, if
applicable, or the Change in Control.


2.10 Forfeiture; Possible Restoration. If Recipient ceases to be employed by the
Company for any reason or for no reason, with or without cause, other than
because of Retirement, death or physical disability (within the meaning of
Section 22(e)(3) of the Code), any RSUs that did not vest pursuant to this
Section 2 or Section 5.2 at or prior to the time of such termination of
employment shall be forfeited to the Company; provided, however, that if
Recipient’s employment is terminated by the Company without Cause or by the
Recipient for Good Reason after Shareholder Approval but before a Change in
Control, any RSUs that are forfeited under this sentence shall be restored to
the Recipient and vested if a Change in Control subsequently occurs within two
years.


3.Certification and Delivery. As soon as practicable following the completion of
each Performance Year, the Company shall calculate the ROE and the 5 Yr Avg Cost
of LT Debt for that Performance Year, and shall submit those calculations to the
Committee. At or prior to the regularly scheduled meeting of the Committee held
in February of the year immediately following each Performance Year (each, a
“Certification Meeting”), the Committee shall certify in writing (which may
consist of approved minutes of the meeting) the levels of ROE and 5 Yr Avg Cost
of LT Debt attained by the Company for that Performance Year, and whether or not
the Performance Threshold was satisfied for that Performance Year. Unless
otherwise required under this Agreement as a result of the occurrence of a
Change in Control, no amounts shall be delivered or paid unless the Committee
certifies that the Performance Threshold has been satisfied for the applicable
Performance Year. Subject to applicable tax withholding, on a date (a “Payment
Date”) that is on or as soon as practicable after the date any of the RSUs
become vested or, if later, five business days following the Certification
Meeting relating to those RSUs, the Company shall deliver to Recipient (a) the
number of Shares underlying the RSUs that vested (rounded down to the nearest
whole share), and (b) the dividend equivalent cash payment determined under
Section 1 with respect to the number of Shares that are delivered; provided,
however, that if accelerated vesting of the RSUs occurs pursuant to Section
2.3(b) as a result of Recipient’s Retirement after a Change in Control has
previously occurred, the Payment Date shall be delayed until a date that is on
or as soon as practicable after the earlier of (x) the date the RSUs would have
vested under Section 2.1, or (y) the date that is six months after Recipient’s
separation from service (within the meaning of Section 409A of the Internal
Revenue Code). Notwithstanding the foregoing provisions of this Section 3, if
Recipient shall have made a valid election to defer receipt of the Shares and
dividend equivalent cash payment pursuant to the terms of the Company’s Deferred
Compensation Plan for Directors and Executives (the “DCP”), payment of RSUs that
vest shall be made in accordance with that election.


4.Tax Withholding.


4.1 Recipient acknowledges that, on any Payment Date when Shares are delivered
to Recipient, the Value (as defined below) on that date of the Shares so
delivered (as well as the amount of the related dividend equivalent cash
payment) will be treated as ordinary compensation income for federal and state
income and FICA tax purposes, and that the Company will be required to withhold
taxes on these income amounts. To satisfy the required withholding amount, the
Company shall first withhold all or part of the dividend equivalent cash
payment, and if that is insufficient, the Company shall withhold the number of
Shares having a Value equal to the remaining withholding amount. For purposes of
this Section 4, the “Value” of a Share shall be equal to the closing market
price for Company Common Stock on the last trading day preceding the Payment
Date.







--------------------------------------------------------------------------------





4.2 Recipient acknowledges that under current tax law, the Company is required
to withhold FICA taxes with respect to the RSUs at the earlier of (a) the
issuance of shares underlying the RSUs or (b) the date after a Change in Control
on which Recipient becomes eligible for Retirement (or the date of the Change in
Control if Recipient is eligible for Retirement at the time of the Change in
Control). To satisfy the required minimum FICA withholding in the event that
subsection (b) applies, Recipient shall, immediately upon notification of the
amount due, pay to the Company in cash or by check amounts necessary to satisfy
applicable FICA withholding requirements. If Recipient fails to pay the amount
demanded, the Company may withhold that amount from other amounts payable to
Recipient, including salary, subject to applicable law.


4.3 Notwithstanding the foregoing, Recipient may elect not to have Shares
withheld to cover taxes by giving notice to the Company in writing prior to the
Payment Date, in which case the Shares shall be issued or acquired in
Recipient’s name on the Payment Date thereby triggering the tax consequences,
but the Company shall retain the certificate for the Shares as security until
Recipient shall have paid to the Company in cash any required tax withholding
not covered by withholding of the dividend equivalent cash payment.


5.Sale of the Company. If there shall occur a merger, consolidation or plan of
exchange involving the Company pursuant to which the outstanding shares of
Common Stock of the Company are converted into cash or other stock, securities
or property, or a sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Company, then either:


5.1 the unvested RSUs shall be converted into restricted stock units for stock
of the surviving or acquiring corporation in the applicable transaction, with
the amount and type of shares subject thereto to be conclusively determined by
the Committee, taking into account the relative values of the companies involved
in the applicable transaction and the exchange rate, if any, used in determining
shares of the surviving corporation to be held by the former holders of the
Company’s Common Stock following the applicable transaction, and disregarding
fractional shares; or


5.2 all of the unvested RSUs shall immediately vest and the underlying Shares
and related dividend equivalent cash payment shall be delivered simultaneously
with the closing of the applicable transaction such that Recipient will
participate as a shareholder in receiving proceeds from such transaction with
respect to those Shares.


6.Changes in Capital Structure.
6.1 If, prior to the full vesting of all of the RSUs granted under this
Agreement, the outstanding Common Stock of the Company is increased or decreased
or changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of any stock split, combination of shares or
dividend payable in shares, recapitalization or reclassification, appropriate
adjustment shall be made by the Committee in the number and kind of shares
subject to the unvested RSUs so that Recipient’s proportionate interest before
and after the occurrence of the event is maintained. Notwithstanding the
foregoing, the Committee shall have no obligation to effect any adjustment that
would or might result in the issuance of fractional shares, and any fractional
shares resulting from any adjustment may be disregarded or provided for in any
manner determined by the Committee. Any such adjustments made by the Committee
shall be conclusive.


6.2 If the outstanding Common Stock of the Company is hereafter converted into
or exchanged for all of the outstanding Common Stock of a corporation (the
“Parent Successor”) as part of a





--------------------------------------------------------------------------------





transaction (the “Transaction”) in which the Company becomes a wholly-owned
subsidiary of Parent Successor, then (a) the obligations under this Agreement
shall be assumed by Parent Successor and references in this Agreement to the
Company shall thereafter generally be deemed to refer to Parent Successor, (b)
Common Stock of Parent Successor shall be issued in lieu of Common Stock of the
Company under this Agreement, (c) the performance measured by the Performance
Threshold shall be the continuous performance of the Company prior to the
Transaction and Parent Successor after the Transaction, (d) employment by the
Company for purposes of Section 2 of this Agreement shall include employment by
either the Company or Parent Successor, and (e) the dividend equivalent cash
payments under this Agreement shall be based on dividends paid on the Common
Stock of the Company prior to the Transaction and Parent Successor after the
Transaction.


7.Recoupment On Misconduct.


7.1 If at any time before a Change in Control and within three years after any
date on which any RSUs vested, (a) the Company’s financial statements for the
corresponding Performance Year are the subject of a restatement due to the
Misconduct (as defined below) of any person (whether or not Recipient was
personally involved in such Misconduct), and (b) based on the Company’s
financial statements as restated, the Performance Threshold was not satisfied
for that Performance Year, then Recipient shall repay to the Company the Shares
(the “Excess Shares”) and dividend equivalent cash payment (the “Excess
Dividends”) that vested under this Agreement on that vesting date. If any Excess
Shares are sold by Recipient prior to the Company’s demand for repayment
(including any shares withheld for taxes under Section 4 of this Agreement),
Recipient shall repay to the Company 100% of the proceeds of such sale or sales.
The Committee may, in its sole discretion, reduce the amount to be repaid by
Recipient to take into account the tax consequences of such repayment for
Recipient.


7.2 If the Committee determines that Recipient engaged in any Misconduct after
the date of this Agreement and prior to a sale of any of the Shares (the
“Tainted Shares”), and this determination is made before a Change in Control and
within three years after the vesting of the Tainted Shares, Recipient shall
repay to the Company the Excess Proceeds (as defined below). The Committee may,
in its sole discretion, reduce the amount of Excess Proceeds to be repaid by
Recipient to take into account the tax consequences of such repayment or any
other factors. The return of Excess Proceeds is in addition to and separate from
any other relief available to the Company due to Recipient’s Misconduct.


7.3 “Misconduct” shall mean (a) willful commission of an act of fraud or
dishonesty resulting in economic or financial injury to the Company, (b) willful
misconduct that substantially impairs the Company’s business or reputation, or
(c) willful gross negligence in the performance of the person’s duties;
provided, however, that such acts shall only constitute Misconduct if the
Committee determines that such acts contributed to an obligation to restate the
Company’s financial statements for any quarter or year or otherwise had (or will
have when publicly disclosed) an adverse impact on the market price of the
Company Common Stock.


7.4 “Excess Proceeds” shall mean the excess of (a) the actual aggregate sales
proceeds from Recipient’s sales of Tainted Shares, over (b) the aggregate sales
proceeds Recipient would have received from sales of Tainted Shares at a price
per share determined appropriate by the Committee in its discretion to reflect
what the market price of the Company Common Stock would have been if the
restatement had occurred or other Misconduct had been disclosed prior to such
sales.


7.5 If any portion of the Excess Shares and Excess Dividends was deferred under
the DCP, that portion shall be recovered by canceling the amounts so deferred
under the DCP and any dividends or





--------------------------------------------------------------------------------





other earnings credited under the DCP with respect to such cancelled amounts.
The Company may seek direct repayment from Recipient of any Excess Shares,
Excess Dividends and Excess Proceeds not so recovered and may, to the extent
permitted by applicable law, offset such amounts against any compensation or
other amounts owed by the Company to Recipient. In particular, such amounts may
be recovered by offset against the after-tax proceeds of deferred compensation
payouts under the DCP, the Company’s Executive Supplemental Retirement Income
Plan or the Company’s Supplemental Executive Retirement Plan at the times such
deferred compensation payouts occur under the terms of those plans. Amounts that
remain unpaid for more than 60 days after demand by the Company shall accrue
interest at the rate used from time to time for crediting interest under the
DCP.


8.Approvals. The issuance by the Company of authorized and unissued shares or
reacquired shares under this Agreement is subject to the approval of the Oregon
Public Utility Commission and the Washington Utilities and Transportation
Commission, but no such approvals shall be required for the purchase of shares
on the open market for delivery to Recipient in satisfaction of its obligations
under this Agreement. The obligations of the Company under this Agreement are
otherwise subject to the approval of state and federal authorities or agencies
with jurisdiction in the matter. The Company will use its best efforts to take
steps required by state or federal law or applicable regulations, including
rules and regulations of the Securities and Exchange Commission and any stock
exchange on which the Company’s shares may then be listed, in connection with
the award under this Agreement. The foregoing notwithstanding, the Company shall
not be obligated to issue or deliver Common Stock under this Agreement if such
issuance or delivery would violate applicable state or federal law.


9.No Right to Employment. Nothing contained in this Agreement shall confer upon
Recipient any right to be employed by the Company or to continue to provide
services to the Company or to interfere in any way with the right of the Company
to terminate Recipient’s services at any time for any reason, with or without
cause.


10.Miscellaneous.


10.1 Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subjects hereof and may be amended
only by written agreement between the Company and Recipient.


10.2 Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States Mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to the
Company, Attention: Corporate Secretary, at its principal executive offices or
to Recipient at the address of Recipient in the Company’s records, or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other party.


10.3 Assignment; Rights and Benefits. Recipient shall not assign this Agreement
or any rights hereunder to any other party or parties without the prior written
consent of the Company. The rights and benefits of this Agreement shall inure to
the benefit of and be enforceable by the Company’s successors and assigns and,
subject to the foregoing restriction on assignment, be binding upon Recipient’s
heirs, executors, administrators, successors and assigns.


10.4 Further Action. The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.







--------------------------------------------------------------------------------





10.5 Applicable Law; Attorneys’ Fees. The terms and conditions of this Agreement
shall be governed by the laws of the State of Oregon. In the event either party
institutes litigation hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees to be set by the trial court and, upon any appeal,
the appellate court.


10.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.


10.7 Amendment of Prior RSU Awards. Recipient and the Company agree that Section
2.2 of the Restricted Stock Unit Award Agreements for all RSUs with performance
threshold granted to Recipient prior to the date hereof is hereby amended to
substitute the language of Section 2.2 as set forth in this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
NORTHWEST NATURAL GAS COMPANY


By        


Title    SVP and Chief Administrative Officer    




RECIPIENT


    











--------------------------------------------------------------------------------





EXHIBIT A


EFFECTIVE INTEREST RATES OF OUTSTANDING FIXED-RATE LONG-TERM DEBT


The outstanding series or tranches of fixed-rate long-term debt of the Company
outstanding as of the date of this Agreement and the Effective Interest Rate of
each such series or tranche are as follows:


Series
Effective Interest Rate
 
 
7.00 % Series B due 2017
7.089%
6.60 % Series B due 2018
7.181%
8.31 % Series B due 2019
9.479%
7.63 % Series B due 2019
7.727%
5.37 % Series B due 2020
7.327%
9.05 % Series A due 2021
9.163%
3.176% Series B due 2021
3.319%
3.542% Series B due 2023
3.696%
5.62 % Series B due 2023
6.360%
7.72 % Series B due 2025
8.336%
6.52 % Series B due 2025
6.589%
7.05 % Series B due 2026
7.121%
7.00 % Series B due 2027
7.062%
6.65 % Series B due 2027
6.714%
6.65 % Series B due 2028
6.727%
7.74 % Series B due 2030
8.433%
7.85 % Series B due 2030
8.551%
5.82 % Series B due 2032
5.913%
5.66 % Series B due 2033
5.723%
5.25 % Series B due 2035
5.316%
4.00 % Series B due 2042
4.059%
 
 
 
 
 
 
 
 
 
 










